Appeal from an award made by the State Industrial Board. The employer was engaged in the business of wrecking automobiles and the claimant was employed as a pressman’s helper. On March 26, 1934, while engaged in his regular occupation the left forefinger of the claimant was crashed between a press-arm and bundle of a hydraulic press and as a result of said injuries the claimant was caused to suffer an infection which in turn lighted up, aggravated and accelerated a pre-existing dormant and tubercular condition. In consequence of the said injuries claimant was totally disabled for the period of the award on appeal. There was a dispute in the medical testimony and thereby a question of fact. The proof required to support the fin dings of the State Industrial Board and all evidence introduced into the record was properly transcribed and considered by the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.